COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                 §
 JOHN MICHAEL DUNCAN,                                            No. 08-10-00309-CV
                                                 §
                   Appellant,                                      Appeal from the
                                                 §
 v.                                                          126th Judicial District Court
                                                 §
 THE STATE OF TEXAS,                                           of Travis County, Texas
                                                 §
                   Appellee.                                  (TC# D-1-GV-10-000555)
                                                 §


                                 MEMORANDUM OPINION

       Pending before the Court is a joint motion for reversal and remand to effectuate

settlement. See TEX .R.APP .P. 42.1(a)(2). The motion is granted. The trial court’s garnishment

judgment is reversed without regard to its merits, and the cause is remanded to the trial court for

further proceedings in accordance with the parties’ settlement agreement. See TEX .R.APP .P.

42.1(a)(2)(B). Costs of appeal are assessed against Appellant. See TEX .R.APP .P. 42.1(d).



June 8, 2011
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.